FERGUSON, Judge
(concurring in the result):
I concur in the result.
I agree fully with Judge Latimer that the accused in this case did not open mail matter, as the letters involved ceased to be in postal channels upon their delivery to him as the addressee’s agent. Maxwell v United States, 235 F2d 930 (CA 8th Cir) (1956); United States v Lorenzen, 6 USCMA 512, 20 CMR 228; United States v Scioli, 7 USCMA 502, 22 CMR 292; United States v Peoples, 7 USCMA 534, 22 CMR 324. I am unable, however, to concur outright in his opinion in view of the obiter dictum with respect to the application of mail offenses to such situations as letters left upon desks or bunks or the delivery of mail by unauthorized personnel to forward positions under combat conditions. These matters involve considerations wholly extraneous to the issue here presented, and I prefer to withhold my views until the receipt of cases which raise the questions. Otherwise, I join in the rationale of the principal opinion.